OFFICE   OF THE ATTORNEY GENERAL       OF TEXAS
                             AUSTIN




Honorrble George R. Bhemard
Crmptrollsr of ?ublio :.ooounta
Au;;
   tin, Tcxae




                                                 letter of reoet    date,


                                               of the Oeneral Laws




        3lnking Fund, whioh mount oovera interest on the invest-
        cient of the Slnklng Pund, and intereet paid by the County
        degoeitorg.    Ycu will pleaso advins us whether the
        ij5,240.33ehould be kept by Mmrton County or paid
        into the Stute ;%YYIYU~."

                 Chapter 48, r.ots of the Seoond Called Jessloz of the 38
  Leglsiuture,      la?J, pflee 122, 411 Ad valorem state tares levied for
  ;c~t.e :)'ir:jo3cs sginst    the  lnhzbitsnts    of and property in Collmls-
  sionersl    rraoincta   203. 1,  2  xd    4 of ;:Jtagords County ad in all
.iiinorable   Ceorqe 3. .iheppml, pigs a




..aartonCounty were released Sor a gerlod of twenty-iit0 yeara,
do;ect -a certain oonuitiona all or whloh have be.13ruiriiied.
           Boada of marton County were lamed In accordance with
;ile term of the ..ct,and all exceae money in the lnteroet and
3lnrrlngfund was lnrcated by the oounty   aud the interest w68
                                             l
credited properlyto the lntereat and inkicg fund.     Saldtdot oon-
siined tha follorlng prorl4o: nprotlAeA, however, that.,.Qthe
;Aount of tarea 60 colleated ehall be auiflolent  to retire aald
bonds and Intereat on 4-e berore the explratlon   or 28 ye&r*,
x.en from and after the d&r of retirement of raid bonds, the
zsxea shall revert to the State and be paid into the:Stat?
i'reuaury48 now provided by law."
            In 1935, the 44th Leglalature, at its Blrat Called sea-
3 ton, 9asseA a donation act, aame being Chapter 402 or the Act6
;r that session.   In the preeinbleor thle itotwe find the follow-
lsp statement : “Wheres6, by reaaon or tha deolalon   ot the Suprame
court OS Texas rendered in the oa6e of Sheppard v. Eidalgo County,
93 2. ?I. (2d) 649, them la a aerloua question aa to the ~8%ldity
of the Act releasing the inhabitants of and property In said dlS-
trlcta from the payment Of &ate times, the Court holAlng:ln et-
_Pzotthat the Legfsl%ture ~48 without authority to aid oalamity
strloirenoountlea  by releaalng  the inhabitants oi and property in
j~ld county from the papent of state taxoa, and it now appears
 &at the only way In whloh the &ate oan aid auoh oountler    la
 by donating or appropriating St&e tsxea   oolleoted in suoh Counties.
This fiatdonated ror tha remainder or the period of tlm6 ror whloh
 the inhabitants of and property in said Whnrton County end oertain
partlone or hlatagordaCounty were released from the psyzaentof
 taxes,’the net amount oi all State ad valorem taxes levied end
ookleoted for State general 9IIqoaO6 on all property, both real
anA personal, in esld &mton     County and said portions oi Matagorda
county.
               deotlon   3 of etrld Conrrtlon .,ot la a6 fOllOW6:

               "That if at any tlinebefore the ex9lratlon of the
       period oovered by this Lot, the mount of txXe6 hereby
       Ypproprljitedshall be sufficient     to retire aald bonds
       and all lntereet   due on the ame, then rrom and after
       the date of the retlrelnent   ot said bonds, the tore8 and
       my b&moe remlnlng        in the hmda of the County Sresourer
       of-said   reagectlve counties   shall revert to the Gtote of
       ,,A~IL~S2nd shall be gald into : he Ltzte Tre~..sury aa now
       provided by law.”
                                                                        62




           dbotion 6 or mid lrot lo In the   roii0wing    1snguaur:


            - - use and dlrereion of the money8 herein
            The
      ~ruttsn ror any purpoaa Other than for the payment
      or interest and principal of'the bonda voted and
      Issued under Chapter $8, hots Sroond Called S8a81000,
      Thirty-eighth Leglsluture is hereby prohibited and
      thr violation or any provision8 of thlr riot shall
      constitute a rnissppllcatlonof pub110 money and thr
      person or persons so orrending shall ba punishrd as
      grovided for In i,rtlcleBe of the Penal Coda or th,
      tit:ate
            0r Toxm.”




           It is our opinion that under the provisions quotsd
ttiove,~1swell as under the bet releaelng the lnhsbitanix of
snd 2ropert.yIn said district, the funds remslning ln the sink-
iiigrunds revert to the &ate or Tcxar and should be paid Iat0
the Sti;teTryaaurp,
                                          Youra very     tru$y




                                                         C. P. Glbron
                                                            Assistant